                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                    UNITED STATES DISTRICT COURT

                                   9                                   NORTHERN DISTRICT OF CALIFORNIA

                                  10                                          San Francisco Division

                                  11       STALEY, et al.,                                   Case No. 19-cv-02573-EMC (LB)
                                  12                     Plaintiffs,
Northern District of California
 United States District Court




                                                                                             DISCOVERY ORDER
                                  13              v.
                                                                                             Re: ECF No. 621
                                  14       GILEAD SCIENCES, INC., et al.,
                                  15                     Defendants.

                                  16

                                  17
                                                                               INTRODUCTION
                                  18
                                            The parties dispute whether the plaintiffs must respond to certain interrogatories, some
                                  19
                                       involving the plaintiffs’ personal medical treatment and another involving when the plaintiffs first
                                  20
                                       suspected the anticompetitive behavior at issue in the case.1 The court can decide the dispute
                                  21
                                       without oral argument. Civ. L. R. 7-1(b). The court previously denied discovery on the first
                                  22
                                       category of information and denies it here. The court allows the discovery on the last interrogatory,
                                  23
                                       essentially on the ground that the issue is not appropriately decided in a discovery motion.
                                  24

                                  25

                                  26
                                  27
                                       1
                                        Letter Brief – ECF No. 621-1. Citations refer to material in the Electronic Case File (ECF); pinpoint
                                  28   citations are to the ECF-generated page numbers at the top of documents.

                                       ORDER – No. 19-cv-02573-EMC (LB)
                                   1                                                 STATEMENT

                                   2         The parties dispute whether the Individual Plaintiffs should be required to respond to

                                   3   Interrogatories 1(l)–(m), 4, and 9:

                                   4             Interrogatory No. 1(l): Identify each and every purchase by You of cART Products,
                                                 including: Whether Your purchase of each cART Product was for the treatment of HIV
                                   5             infection, for pre-exposure prophylaxis (“PrEP”), or for some other purpose.
                                   6             Interrogatory No. 1(m): Identify each and every purchase by You of cART Products,
                                                 including: If Your purchase of a cART Product was for reasons other than the treatment of
                                   7             HIV infection or pre-exposure prophylaxis (“PrEP”), the reason(s) why You purchased
                                                 each such cART Product.
                                   8
                                                 Interrogatory No. 4: Identify and describe any time You switched or considered switching
                                   9             Your HIV treatment regimen from one (or more) cART Product(s) to another cART
                                                 Product(s), and for each time You switched or considered switching, identify the
                                  10             alternative cART Product(s) You considered, as well as the reason(s) or factor(s) You
                                                 decided to purchase any cART Product(s) over the alternative cART Product(s) You
                                  11             considered, including but not limited to any adverse medical reactions or side effects You
                                                 had to any cART Products and the identity of the cART Product(s) that caused the adverse
                                  12             medical reaction(s) or any instances in which cART Products were contraindicated for You
Northern District of California
 United States District Court




                                                 based on Your HIV drug resistance profile and the identity of the cART Products for
                                  13             which You were contraindicated.
                                  14             Interrogatory No. 9: Identify the circumstances under which You first suspected or
                                                 believed that any Defendant was engaged in any anticompetitive conduct related to cART
                                  15             Products, including the date that You first formed Your suspicions or beliefs regarding
                                                 such conduct, what caused Your suspicions or beliefs, any communications related to Your
                                  16             suspicions or beliefs, and describe in detail Your efforts to discover or investigate the facts
                                                 that form the basis for Your claims as alleged in the Complaint.2
                                  17

                                  18
                                                                                       ANALYSIS
                                  19
                                             For interrogatories 1(l), 1(m), and 4, the court denies the discovery for the reasons it denied
                                  20
                                       similar discovery in an earlier order:
                                  21
                                                 [T]the information [plaintiffs’ medical records] (at least conceptually) is relevant to the
                                  22             typicality of the plaintiffs as class representatives and their antitrust injury . . . The issue is
                                                 the scope of the production. The plaintiffs do not resist production of the prescription and
                                  23             the insurance information. There is no dispute that the named plaintiffs are HIV positive.
                                                 The defense wants medical-record information about the reasons for the particular HIV
                                  24             treatment and thus insight into whether the plaintiffs could have chosen substitute
                                                 treatments. While relevance is a broad standard, the connection between the individual
                                  25             medical information and the market-wide inquiry about the interchangeability of drugs is
                                                 attenuated. Given the privacy implications, the court does not order the discovery.3
                                  26
                                  27   2
                                           Ex. A to Letter Brief – ECF No. 621-2 at 2, 5, 7.
                                  28   3
                                           Order – ECF No. 424 at 2.

                                       ORDER – No. 19-cv-02573-EMC                             2
                                   1      For interrogatory 9, the court allows the discovery. The outcome hinges on case law, and the

                                   2   parties each cite cases that support their positions. A denial of the discovery on the ground that the

                                   3   continuing-violation doctrine applies to the state claims shortcuts the merits question that is more

                                   4   appropriately decided by the trial judge. The court permits the discovery.

                                   5

                                   6                                            CONCLUSION

                                   7      This disposes of ECF No. 621.

                                   8      IT IS SO ORDERED.

                                   9      Dated: June 18, 2021

                                  10                                                    ______________________________________
                                                                                        LAUREL BEELER
                                  11                                                    United States Magistrate Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28

                                       ORDER – No. 19-cv-02573-EMC                       3
